Exhibit 99.1 SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT This Second Amendment to the Securities Purchase Agreement (the “Second Amendment”) between Lithium Technology Corporation (“LTC”) and Cicco Holding AG (“Cicco”) (together “the Parties”) dated 30 March 2011 (the “SPA”) is made as of 31 March 2012 between LTC and Cicco. WHEREAS, the Parties entered into the SPA and other agreements in connection therewith (collectively, the “Transaction Agreements”) as of 30 March 2011, as subsequently amended by the Parties by an Amendment to Securities Purchase Agreement dated as of 31 December 2011 (the “First Amendment”); and WHEREAS, the Parties desire to continue discussing the next steps towards a mutually beneficial cooperation and have agreed to further extend the period during which Cicco may fund the Commitment Amount (as such term is defined in the SPA) under the Note(s) (as such terms are defined in the SPA) under the conditions defined below; NOW THEREFORE, the Parties hereto agree as follows: 1. Amendment of SPA. By mutual agreement and for reasons that are in the best interest of both Parties, the "Availability Period" as defined in Section 1.1 of the SPA is extended by an additional four weeks from 31 March 2012 to 27 April 2012 (“Conditional Extension Period”). 2. Applicability of Amendment. The extension of the Availability Period is applicable to all of the other Transaction Agreements and the First Amendment. Except as provided in this Second Amendment and the below Section 3 “Conditionality of Amendment”, all the aforementioned Transaction Agreements remain unchanged and valid. 3. Conditionality of Amendment Both Parties agree that this Second Amendment is subject to previous and ongoing talks and proposals between the Parties about the future cooperation of the Parties being substantially agreed upon and executed by the end of the Conditional Extension Period. In case LTC enters into an agreement with another party, this extension becomes invalid. IN WITNESS WHEREOF, the Parties have executed this Second Amendment as of the date first written above. LITHIUM TECHNOLOGY CORPORATION By: /s/Martin Koster Name: Martin Koster Title: Chief Executive Officer CICCO HOLDING AG By: /s/Dr. Toni Russi Name: Dr. Toni Russi Title: Member of the Board
